Citation Nr: 0916722	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-03 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1. Whether clear and unmistakable error (CUE) is present in a 
January 1969 rating decision, which denied entitlement to 
service connection for Reiter's Syndrome.

2.  Entitlement to an effective date prior to April 29, 2002 
for the grant of service connection for Reiter's Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 until 
December 1967, including a tour of duty in the Republic of 
Vietnam from June 1966 until March 1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The Board notes that the Veteran appears to have raised a new 
claim for clear and unmistakable error (CUE) in a January 
1969 rating decision in a March 2006 statement.  While the RO 
did not formally adjudicate the issue of whether or not there 
was CUE in the January 1969 rating decision until the 
December 2006 Statement of the Case ,the Board is of the 
opinion that the claim of CUE was part and parcel of the 
claim for an earlier effective date which was properly 
perfected for appellate review.  Specifically, an attachment 
to the December 2004 Notice of Disagreement discussed the 
long history of the claim and suggested that the claim had 
been erroneously denied since 1968.  Additionally, the 
January 2006 rating decision briefly discussed whether or not 
the January 1969 rating decision could be used to assign the 
effective date.  Accordingly, the Board will address both the 
issue of CUE in the January 1969 rating decision and the 
issue of entitlement to an earlier effective date for the 
grant of service connection of Reiter's Syndrome.  

In September 2008, the Veteran testified at a hearing held 
before the undersigned Veterans Law Judge.  Following the 
hearing, additional evidence which was subject to the New 
York RO Mail Amnesty Program was received.  The Veteran 
submitted a written waiver of review of that evidence by the 
agency of original jurisdiction. Therefore, referral to the 
RO of evidence received directly by the Board is not 
required. 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Entitlement to service connection for Reiter's Syndrome 
was denied by a January 1969 rating decision that was not 
appealed.

2.  The Veteran's CUE motion is insufficiently pled, as the 
Veteran has failed to advance any specific argument that the 
facts, as they were known at the time, were not before the RO 
or that the statutory or regulatory provisions in effect at 
the time were incorrectly applied, or that the results would 
have been manifestly different, but for the alleged error in 
the final rating decision of January 1969.

3.  The October 2004 VA examination provides the first 
evidence of a current disability of Reiter's Syndrome.

4.  The Veteran's formal application for service connection 
for Reiter's Syndrome was received by the RO on April 29, 
2002.

5.  An informal claim for service connection for Reiter's 
Syndrome was received at the RO on August 14, 1991.

6.  It is presumed that the RO issued a letter to the Veteran 
advising him of the need to submit new and material evidence 
to reopen his claim for Reiter's Syndrome; the Veteran has 
not alleged and the record does not otherwise contain clear 
evidence that such a letter was not sent.  





								[Continued on Next 
Page]
CONCLUSIONS OF LAW

1.  The appeal of the matter of whether the January 1969 
rating decision that denied service connection for Reiter's 
Syndrome contained CUE is dismissed. 38 C.F.R. § 3.105 
(2008).  

2.  The criteria for an effective date prior to April 29, 
2002, for the grant of service connection for Reiter's 
Syndrome have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008). This law contemplates VA's notice and duty to assist 
obligations in the context of claims for benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, the Veteran has two claims, one for an 
earlier effective date for the initial grant of service 
connection and one concerning clear and unmistakable error 
(CUE) in a prior rating decision.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied for the effective date 
claim.

Similarly, an allegation of CUE does not actually represent a 
"claim" but rather is a collateral attack on a final 
decision.  Thus, the provisions of the VCAA are not 
applicable to CUE claims. See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (holding that a litigant alleging CUE is not 
pursuing a claim for benefits pursuant to part II or III, but 
rather is collaterally attacking a final decision, pursuant 
to section 5109A of part IV or section 7111 of part V of 
title 38).  Therefore, the Board will proceed with 
consideration of the Veteran's appeal.

Clear and Unmistakable Error

The Veteran alleges there was clear and unmistakable error in 
the January 1969 rating decision that initially denied his 
claim for service connection for Reiter's Syndrome.  The 
Veteran asserts that the RO did not adequately consider the 
symptoms of Reiter's Syndrome he had during service.  

Under applicable laws and regulations, RO decisions which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error. 38 C.F.R. § 3.105(a).  The 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts. 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
Court has also held that such error must be based on the 
record and the law that existed at the time of the prior 
decision. Russell v. Principi, 3 Vet. App. 310, 314 (1992).  
In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the Veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 
14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error." It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable. Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

If a claimant-appellant wishes to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  There is a presumption of validity to 
otherwise final decisions, and where such decisions are 
collaterally attacked--and a CUE claim is undoubtedly a 
collateral attack--the presumption is even stronger. See 
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision) and the VA's failure to 
fulfill the duty to assist.  The Court has also held that 
allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error. Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  When there is evidence both pro and con 
on the issue, it is impossible for a Veteran to succeed in 
showing that the result would have been manifestly different. 
Simmons v. West, 14 Vet. App. 84, 88 (2000).

In the present case, the Veteran has not set forth any 
specific allegations of error of fact or law and his motion 
for CUE is inadequately pled.  Rather, his claim is that the 
RO did not adequately consider the service treatment records 
that clearly reflected treatment for symptoms of Reiter's 
Syndrome.  

The Board has carefully considered whether the Veteran's 
claim for CUE was that the facts as they were known at the 
time, were not before the adjudicator and thoroughly reviewed 
the record as it existed at the time of the January 1969 
rating decision, in light of the law and regulations then in 
effect.  See Canady v. Nicholson, 20 Vet. App. 393 
(2006)(authorizing the Board to read sympathetically requests 
for revision based upon CUE, particularly requests made by 
pro se claimants); Jordan v. Principi, 17 Vet.App. 261, 270-
71 (2003)(indicating appellants may rephrase and provide 
additional argument for the same basic CUE argument).  

A review of the record, however, does not reflect that the RO 
did not have or review relevant service treatment records.  
The cover sheet to the January 1969 rating decision indicated 
the claim was denied because there was no evidence of 
complaints or treatment for Reiter's Syndrome during service.  
However, the rating decision itself clearly reflects the RO 
considered all service treatment records that discussed the 
relevant symptoms of arthritis, urethritis and 
conjunctivitis; and indicated they reviewed records in June 
and October 1966 and from April until July 1967 concerning 
these symptoms.  The rating decision indicated that while the 
Veteran reported Reiter's Syndrome, this was diagnosed by 
history only and the examination failed to reflect any 
residual findings of the disability.  In other words, the 
claim was denied in January 1969 as there was no evidence of 
a current disability.  

Thus, the Veteran has not pointed to any error in fact or law 
that would manifestly change the January 1969 rating 
decision.  Rather his argument is tantamount to an argument 
concerning how the RO weighed the evidence as he argued that 
the RO failed to give enough weight to the symptoms he had in 
service.  The Court has held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error. Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  As the Veteran has not alleged a specific 
error in fact or law, his claim for CUE is inadequately pled. 

The Court has held, that where, as here, the Board determines 
that a motion for revision based on CUE has been inadequately 
pled, as distinguished from a failure to establish the claim 
on the merits, the appropriate remedy is dismissal of the 
claim without prejudice, rather than denial, in order to 
allow the claimant an opportunity to replead. See Simmons v. 
Principi, 17 Vet. App. 104, 111-15 (2003).  Accordingly, per 
the Court's specific instructions, the CUE motion is 
dismissed without prejudice to refiling, rather than being 
denied on the merits.  In so doing, the Veteran is notified 
that he may amend and refile his CUE motion at a later date. 
See 38 C.F.R. § 20.1404.

Effective Date

The Veteran also seeks an earlier effective date for the 
grant of service connection for Reiter's Syndrome.  By way of 
history the RO granted the Veteran's claim for service 
connection for Reiter's Syndrome in a November 2004 rating 
decision.  A 20 percent evaluation was assigned under 38 
C.F.R. §4.115(b), Diagnostic Codes 7599-5002 and an effective 
date of April 29, 2002 was assigned.  The Veteran contends 
that the date of his initial application, or March 1968, 
should serve as the effective date.  Having carefully 
considered the claim in light of the record and the 
applicable law, it is clear that an effective date prior to 
April 2002 is not warranted and the appeal will be denied.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a).  The statutory provision is 
implemented by regulation which provides that the effective 
date for an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later. 
38 C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
Veteran shall be the day following the date of discharge or 
the release, if application therefore is received within one 
year from such date of discharge or release. See 38 C.F.R. 
§ 3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a Veteran who is disabled as a result of a 
disease or injury incurred or aggravated in the line of duty 
in active service).  Moreover, the implementing regulation 
provides that the effective date for an award of direct 
service connection will be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after service separation; otherwise 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA will be accepted 
as informal claim for increased benefits for an informal 
claim to reopen.  Furthermore, these provisions apply only 
when such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157(b)(1).  
The mere presence of medical evidence of a disability does 
not constitute a claim; rather, the Veteran must assert a 
claim either expressly or impliedly.  VA is not required to 
conjure up issues not raised by the claimant. Brannon v. 
West, 12 Vet. App. 32, 35 (1998).

The Veteran was discharged from service in December 1967.  
The record reflects that shortly after discharge, in March 
1968, the Veteran applied for service connection for Reiter's 
Syndrome.  The RO initially denied the claim in June 1968 as 
the Veteran failed to report to a VA examination.  
Subsequently, the RO denied the claim in January 1969.  The 
Veteran did not appeal the January 1969 rating decision and, 
furthermore, as explained above, there is no CUE in the 
January 1969 rating decision.  Therefore, the January 1969 
rating decision is final.  38 C.F.R. § 20.1103.  Therefore, 
an effective date of the date of discharge is not warranted.

The Veteran applied to reopen the claim for service 
connection for Reiter's Syndrome and the RO denied the claim 
in May 1978.  The Veteran appealed the rating decision and a 
Statement of the Case was issued in June 1978; however, the 
Veteran did not perfect his appeal by the filing of a timely 
substantive appeal.  38 C.F.R. § 20.302.  As such, the May 
1978 rating decision represents a final decision. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1103.  

Thus, the Veteran is correct in his assertion that he had 
prior claims for service connection for Reiter's Syndrome.  
As the decisions are final, in the absence of an assertion of 
clear and unmistakable error, they are no longer the 
appropriate point from which to determine the effective date 
of an award. See Rudd v. Nicholson, 20 Vet. App. 296 
(2006)(finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision as free-standing claims for 
earlier effective dates vitiate the rule of finality).  The 
Board notes that the Veteran alleged in his Notice of 
Disagreement and Substantive Appeal that there was CUE in the 
January 1969 rating decision.  This claim of CUE was 
discussed above and does not avail the Veteran of an earlier 
effective date at this time.  The record does not reflect 
that the Veteran raised any other claims of CUE.  
Accordingly, the prior final rating decisions cannot serve as 
the basis for an earlier effective date.

As discussed above, the effective date for a claim to reopen 
is the date of the claim or the date entitlement arose, 
whichever is later.  The Veteran applied to reopen his claim 
for service connection for Reiter's Syndrome in a statement 
which was received at the RO on April 29, 2002.  Entitlement 
for the benefit arose October 4, 2004, the date of the VA 
examination which positively diagnosed Reiter's Syndrome.

A review of the record reveals the Veteran submitted a 
statement that was received at the RO on August 14, 1991.  
This statement indicated the Veteran requested to reopen the 
claim for service connection that was denied around 1978.  
Significantly, as noted above, the 1978 rating decision 
denied a claim for Reiter's Syndrome.  As the Veteran had 
previously filed a claim for service connection for Reiter's 
Syndrome that met the requirements of 38 C.F.R. § 3.151, this 
August 1991 informal request to reopen is considered a claim 
for benefits. 38 C.F.R. § 3.155(c).

Significantly, a deferred rating decision dated in September 
1991 indicated the Veteran should be sent a letter concerning 
the submission of new and material evidence to reopen his 
claims for asthma, a scar, a left hand skin condition and 
Reiter's Syndrome.  Next to this directive was a handwritten 
notation of "comp."  While this implies that the RO 
completed this task and thus, sent the Veteran the 
appropriate letter, the record does not include a copy of any 
letter sent to the Veteran.  The only letter of record around 
that time is dated November 1991 and concerns unrelated 
claims for increased evaluations.  Significantly, it was 
common practice at the time for VA to send a letter 
explaining what was needed and deem the claim abandoned for 
failure to prosecute if there was no response from the 
Veteran within one year.  See 38 C.F.R. § 3.158 (1991).  In 
other words, if the letter referred to in the September 1991 
deferred rating decision was sent, the August 1991 claim was 
appropriately closed for a failure to prosecute and the 
decision would be deemed final.

There is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity. Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  The Court 
has held that in the absence of clear evidence to the 
contrary, the law presumes the regularity of the 
administrative process. YT v. Brown, 9 Vet. App. 195 (1996); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  A statement by 
a claimant, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations. YT, 9 Vet. App. 
at 199.

In this case, there were no assertions made by the Veteran or 
his representative that he did not receive a letter advising 
him of the need to submit new and material evidence and 
further noting that his claim may be closed without such 
evidence.  Nor has the Veteran argued that the August 1991 
claim is still pending.  Furthermore, there is no evidence 
indicating the letter was not sent.  The Board therefore 
finds that the presumption of regularity of mailing applies 
in this case.  In other words, although there is no copy of 
the letter advising the Veteran to submit new and material 
evidence, without any evidence to the contrary it can be 
presumed that this letter was sent and the claim was 
subsequently closed for failure to prosecute.  Accordingly, 
the August 14, 1991 informal claim is not the appropriate 
point from which to determine the effective date of an award.

Even assuming, without deciding, that the August 1991 claim 
was not adjudicated, an earlier effective date would not be 
warranted. See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(Holding that the Board has the fundamental authority to 
decide a claim in the alternative.); See Ingram v. Nicholson, 
20 Vet. App. 156, 164 (2006) ("a claim remains pending until 
there is an explicit adjudication of the claim or an explicit 
adjudication of a subsequent 'claim' for the same 
disability").  Specifically, even if the August 1991 
statement was the date of receipt of claim, entitlement to 
service connection was not warranted until much later as 
there was no affirmative evidence of a current diagnosis of 
Reiter's Syndrome until the October 2004 VA examination.   

The Board carefully considered whether earlier records noting 
Reiter's Syndrome could result in an earlier effective date.  
For example, a February 1978 statement of a private physician 
explained that he treated the Veteran for symptoms of 
Reiter's Syndrome in 1968 and 1969.  He did not indicate the 
Veteran continued to have manifestations of the disability.  
Similarly, the April 1978 VA examination only noted a history 
of Reiter's Syndrome.  The July 2002 VA outpatient treatment 
record referred to a questionable Reiter's diagnosis in 
service.  This record did not indicate whether there were any 
current manifestations of the disability.  Because these 
records only refer to a "history of Reiter's" and do not 
indicate the Veteran continued to have the disability, they 
are not indicative of a current diagnosis. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

However, an August 2002 VA examination of the joints 
concluded the Veteran had arthritis that was part of Reiter's 
Syndrome.  Similarly, a March 2003 VA examination for 
hypertension noted the Veteran had a history of Reiter's 
Syndrome but no active episode upon examination, although the 
examiner noted the Veteran provided a good history of 
episodic attacks.  Neither of these records would avail the 
Veteran of an effective date earlier than the currently 
assigned effective date of April 29, 2002.  In other words, 
even assuming the August 1991 claim was the applicable date 
of claim, and assuming the diagnosis as reflected in August 
2002 VA examination was sufficient, it is the later date of 
August 2002 that would control.  Specifically, the effective 
date is the date entitlement arose or the date of the receipt 
of the claim, whichever is later.  

In this case, there simply is no legal authority for the 
Board to assign an earlier effective date as the RO has 
already assigned the earliest possible effective date for the 
grant of benefits.  Accordingly, the claim for an effective 
date prior to April 29, 2002, is denied. See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  While the Board sympathizes with 
the Veteran's position, VA does not have the authority to 
change the laws pertaining to entitlement to the benefits 
authorized by Congress. See Spencer v. West, 13 Vet. App. 376 
(2000); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).











	(CONTINUED ON NEXT PAGE)


ORDER

The motion for revision of the January 1969 rating decision 
denying service connection for Reiter's Syndrome on the 
grounds of CUE and is dismissed without prejudice.

An effective date prior to April 29, 2002 for the grant of 
service connection for Reiter's Syndrome is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


